By Judge Joseph A. Leafe
This matter comes before the Court on Petitioner Officer Sherrie L. Villalobos’s motion for a temporary injunction. Petitioner has alleged the following. She became a sworn member of the Norfolk Police Department in or about June 1989. Petition ¶ 1. On August 19, 2002, the Chief of Police, Melvin C. High, served Petitioner with a Certificate of Indefinite Suspension, thereby terminating her employment as of that date. Id. at ¶ 2. Pursuant to the City of Norfolk Employee Grievance Procedure, Petitioner timely filed a grievance of the Chiefs actions, seeking reinstatement as a sworn member of the Norfolk Police Department. Id. at ¶ 3. There was a hearing conducted by a grievance panel as to the merits of Petitioner’s grievance. Id. at ¶ 5. By a written decision dated May 19, 2003, the panel modified the indefinite suspension to a suspension without pay or benefits from August 19, 2002, until May 26, 2003, with a reinstatement to the Norfolk Police Department effective May 26, 2003. Id. at ¶ 8. The City of Norfolk has refused, and continues to refuse, to comply with the panel’s decision. Id. at ¶ 14. Petitioner brought this action seeking reinstatement and also requests temporary injunctive relief directing the immediate implementation of the panel decision pending the disposition of her Petition on its merits. Id. at ¶ 30.
A court weighs the following factors in determining whether a temporary injunction is appropriate: (1) the likelihood that the plaintiff will suffer *159irreparable harm without a preliminary injunction; (2) the likelihood of harm to the defendant with an injunction; (3) the likelihood that the plaintiff will prevail on the merits of the claim; and (4) the impact of an injunction on the public interest. See Hughes Network Systems v. Interdigital Com. Corp., 17 F.3d 691 (4th Cir. 1994); see also Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir. 1977); MFS Network Technologies, Inc. v. Commonwealth, 33 Va. Cir. 406 (1994). In this case, Petitioner has not shown that she will suffer irreparable harm without a preliminary injunction. Any potential injury that she may suffer could be compensated by monetary damages. Therefore, Petitioner’s motion for a temporary injunction is denied.